I concur with the majority opinion affirming Judge Lillian J. Greene's order but write separately to point out that more recent incidents during Manson's incarceration provide further indications of the likelihood that he will re-offend, despite his initial efforts to address his psychological challenges. Early in his sentence, Manson enrolled in various programs including anger management, victim empathy, alcohol education, etc. He enrolled in his last course, Social Skills, on December 18, 1996 — the day before the masturbation incident. In addition to that self-abuse incident (a violation of Admin. R. 4120-09-06(E)(29)), Manson tested positive for marijuana on March 13, 1997 (a violation of Admin. R. 5120-09-06(E)(7)), and on June 26, 1998, he attempted to establish a personal relationship with a  female corrections officer (a violation of Admin. R. 5120-09-06(E)(30)). These incidents, when considered in light of his January 25, 1996 psychological examination — which was compiled less than one year before the December 19, 1996 incident and almost two and one-half years before the personal relationship incident — also support the judge's findings and conclusion that Manson will likely  re-offend in the future.